UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7255



SA’ID ABDULLAH AL’RASHID,

                                              Plaintiff - Appellant,

          versus


DOUG CATOE; LAURIE F. BESSINGER; JOYCE BROWN;
SAMUAL K. LEWIS; JOHN NORRIS; MARY SELF; SER-
GEANT PARKER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-99-459-3-19BC)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sa’id Abdullah Al’Rashid, Appellant Pro Se.     Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sa’id Abdullah Al’Rashid appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. We have reviewed the record and the district court’s opin-

ion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Al’Rashid v. Catoe, No. CA-99-459-3-19BC (D.S.C.

filed July 27, 2000; entered July 28, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                   2